Title: To Alexander Hamilton from Elbridge Gerry, [8 September 1788]
From: Gerry, Elbridge
To: Hamilton, Alexander


[New York, September 8, 1788]
Sir
I have received your letter requesting “any explanation which may serve to throw further light on the subject” of the Baron de Steuben’s claims, & inclosing an extract of a report lately made thereon. In answer thereto, I must observe, that the distance of the period at which the Baron arrived at York Town is such, as to make it difficult if not impossible for a person to be very particular or positive in the explanations requested; but the embarrassments which resulted at that time from the undisciplined state of our army, the joy that ensued on the arrival of so experienced & respectable an officer as the Baron, & the prospects afforded us by this event of soon having an army that could face the enemy, were circumstances in the progress of the war too important to be even at this late period, wholly forgot. As well as I can recollect, the committee who first conferred with the Baron, made a verbal or parole report, in addition to & explanatory of their written report. The Baron had in Europe, as well as subsequent to his arrival in America been informed of the dissatisfaction of the american officers at the introduction of foreign officers into our army, many of whom having been totally disqualified for the offices they filled, had produced in the army a general aversion to the appointment of such officers. He was likewise apprized of the jealousy that might prevail from any claim on his part of rank or emolument, & that his abilities would be of very little service to the army, unless he could prevent their viewing him in an insidious light, & establish himself in their love & confidence. The Baron also conducted himself as an officer having high ideas of honor, & an opinion, that it would be not only derogatory to his own reputation to make any pecuniary stipulations with Congress & thus to degrade himself to a soldier of fortune, but that it would derogate from the honor of Congress, as a sovereign power, to suppose such stipulations necessary for securing either their justice or generosity. For these reasons it appeared to me, & to such of the members of Congress as I then conferred with on the subject, that the committee had conducted properly in making the verbal report the substance of which has been communicated to Congress & is contained in the Baron’s printed statement of this matter. I shall only add, that I have always considered the United States, if the acts of the Congress at York town were binding on them, to be under obligations of honor, which should ever have more force than contracts not only to be just but generous towards the Baron, & to make ample provision for supporting him, as such an officer should be supported in Europe.

I give you this information sir, with a reliance that you will not make any communication thereof to Congress, unless it is indispensibly necessary: because I am informed that in debating the matter a disposition has appeared in some Gentlemen not to give full credit to the certificates which the Baron has produced from a number of Gentlemen in support of his claim.
I remain very respectfully Sir   Your most hum sert

E Gerry
New York 8th Sepr 1788
Colonel Hamilton

